Citation Nr: 1116748	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran appears to have had active military service from October 2003 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary for additional development as to the Veteran's service.  The Board notes that the Veteran's DD214 lists his period of active duty from August 12, 2004, to January 14, 2008 and that his character of service was dishonorable due to discharge because of Court Martial.  However, in the comments section, the DD214 states that the Veteran had continuous honorable active service from October 29, 2003, to February 19, 2006, and that immediate reenlistments this period included service from October 29, 2003, to September 29, 2005.  The Board is uncertain as to where the August 12, 2004, and February 19, 2006, dates came from as there is nothing in the claims file to explain.

The Board further notes that evidence of the record indicates that, while in service, the Veteran committed a felony in November 2005 and was court martialed and sentenced to 12 years of incarceration.  His was committed to Fort Leavenworth, Kansas, on October 24, 2006, and he appears to continue to remain incarcerated there.  It is clear from the DD214 that the Veteran's dishonorable discharge is due to his court martial.  

The RO denied eligibility to Chapter 30 educational benefits on the basis that the Veteran had honorable service from October 29, 2003, to February 19, 2006, which is 2 years, 3 months, and 21 days, with a convenience of the government separation.  Because this service was not 30 months or more, the RO found that the Veteran did not have the requisite service for eligibility to Chapter 30 benefits.  The Veteran, however, has argued that he had honorable service until October 23, 2006, and, therefore, he did have the requisite service for eligibility to Chapter 30 educational benefits.

As the Veteran alleges, his DD214 may contain some errors.  In addition, there are dates that are unexplained that the Board cannot determine from where they are derived.  Thus, it is not possible for the Board to determine the exact periods of service that the Veteran had and which periods were honorable versus dishonorable in character.  Consequently, the Board finds that the Veteran's service personnel records would be helpful in clarifying his service periods and their character.  In addition, the Uniform Code of Military Justice (UCMJ) records relating to the Veteran's court martial would most likely be helpful in establishing the appropriate timeline of what happened during his active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other applicable agency, and request it provide a complete copy of the Veteran's service administrative and personnel records.  In addition, request that the NPRC search for Uniform Code of Military Justice (UCMJ) records relating to the Veteran's Court Martial in 2006.  A response from the NPRC must be documented.  All such available documents should be associated with the Veteran's claims folder.  

2.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


